.opinion.
Arundell:
Under the decision in Keith v. Johnson, 271 U. S. 1, relating to inheritance taxes paid to the State of New York, and our decisions in Oliver Prescott, et al., 8 B. T. A. 582, and Blanche O’Brien, et al., 10 B. T. A. 682, relating to similar taxes paid to the *1296State of New Jersey, the petitioners are entitled to deduct from income of the estate for 1919 the taxes paid to those States in the respective amounts of $86,950.76 and $13,426.75. Aside from the authorities cited, the deductions here claimed are allowed under Section 703(a) of the Revenue Act of 1928.

Judgment will be entered wider Bule 50.